DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification: Abstract
The abstract of the disclosure is objected to because it is written in legal terminology which is too similar to claim language (claim 1). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” etc. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 1, 4, 6, 12, 15, 17 and 26-27, the claims recite “and/or”, and it is not clear which conjunction is to be used for purpose of examination. Appropriate selection is required to avoid the indefiniteness. 
Regarding claims 1 and 12, the claims recite “store information on non-responded random access requests and/or resources not used for random access requests” (Emphasis added). Prior to the underlined recitations, the claims recite a first random access request and a second random access request. Thus, the underlined recitations may refer to the first and the second random access requests, then raise an antecedent issue. Appropriate clarification is required.
Regarding claims 6 and 17, the claims recite “analyze the information for finding out resources used for unsuccessful random access attempts or not used for random access attempts” (Emphasis added). Prior to the underlined recitations, the claims recite “information on not-responded random access requests and/or resources or not used for random access attempts”. The underlined recitations may refer to the previously recited random access and raise an antecedent issue. Appropriate correction is required.
Regarding claims 2-5, 7-11, 13-16, 18-22 and 26-27, these claims depend from one of claims 1, 6, 12 and 17, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Tentative Indication of Allowable Subject Matter
Claims 1, 6, 12 and 17 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection. 
Regarding claim 1, the claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious before the effective filing date of the instant application was filed:
An apparatus comprising: at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
transmit at least one first random access request by using a first preamble to a first handover target cell or to a first beam provided by a serving cell, 
if responded, carry out a synchronization to the first handover target cell or to the first beam provided by the serving cell, 
if not responded, transmit at least one second random access request by using at least one second preamble to at least one second handover target cell or to at least one second beam provided by the serving cell; 
store information on not-responded random access requests and/or resources not used for random access requests, 
wherein the information comprises preambles used, and 
transmit, after being synchronized, the stored information to the first handover target cell, the at least one second handover target cell and/or the serving cell for being used in random access resource allocation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411